Opinion of June 20, 2006, Withdrawn; Dismissed and Memorandum Opinion
filed June 22, 2006








Opinion of June 20, 2006, Withdrawn; Dismissed and
Memorandum Opinion filed June 22, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00278-CV
____________
 
MABON LIMITED,
Appellant
 
V.
 
AFRI-CARIB ENTERPRISES INC., Appellee
 

 
On Appeal from the 165th District
Court
Harris County
, Texas
Trial Court Cause No.
96-45876
 

 
S U B S T I T UT E  M E
M O R A N D U M  O P I N I O N
On June 20, 2006, this court issued an opinion, dismissing
the appeal for nonpayment of the clerk=s record.  This opinion was issued in error.  We withdraw that opinion and issue the
following substitute opinion.  
This appeal is from a judgment signed February 27, 2006.  On June 15, 2006, appellant filed an
emergency motion to dismiss the appeal because appellant no longer wishes to
pursue the appeal.  See Tex. R. App. P. 42.1.  We granted appellant=s motion on June 20, 2006.  
Accordingly, the appeal is ordered dismissed.




PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 22, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost.